Citation Nr: 0614056	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling for 
degenerative changes and 10 percent disabling for 
instability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1975 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued the veteran's 
disability ratings. 

The issue of an increased evaluation for a right knee 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The veteran's left knee disability is manifested by 
limitation of flexion between 90 degrees and 140 degrees, 
with painful degenerative changes, but no ankylosis, 
limitation of extension, recurrent subluxation, or lateral 
instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's left knee disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, in correspondence dated in May 2002, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  
Specifically, upon receipt of the veteran's May 2002 request 
for an increased evaluation, the AOJ notified him of 
information and evidence necessary to substantiate his claim; 
information and evidence that VA would seek to provide; and 
information and evidence that he was expected to provide.  He 
also was advised at that time to submit any medical evidence 
he had in his possession.  On two subsequent occasions, in 
January 2004 and October 2005, he was again notified of the 
requisite information and evidence needed to substantiate his 
claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim.  Treatment records have 
been secured that span that length of the appellate period.  
Moreover, the veteran has undergone three examinations in 
conjunction with his appeal.  The veteran did indicate in 
March 2006 that he had additional information to submit, 
specifically mentioning the VA orthopedic clinic, where he 
received continuing treatment.  However, while additional 
treatment records are likely to exist, the current record is 
sufficient to rate this veteran's claim.  He did not indicate 
that his course of treatment had changed substantially from 
his most recent records in the file (which date to January 
2006).  The Board will not further delay a decision in this 
veteran's appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's left knee is currently rated under DC 5010, the 
code for traumatic arthritis, and DC 5257, the code for 
recurrent subluxation or lateral instability.  The assignment 
of a particular diagnostic code to evaluate a disability is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App.  532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA  adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, a different rating code is "more appropriate" than 
the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Specifically, the medical evidence does not demonstrate 
objective findings of  recurrent subluxation or lateral 
instability of the left knee.  See VA orthopedic examinations 
in July 2002, February 2004, and January 2006; see also, VA 
outpatient clinical records dated from September 2001 to June 
2005, and private clinical records dated from October 2003 
and February 2004.  While the veteran has reported falling 
frequently, and has himself attributed this to 
"instability," his physicians have consistently attributed 
this to lateral instability of his right knee.  Testing for 
lateral instability of the left knee has been negative.  
Thus, it is inappropriate to rate his left knee disability 
based on those absent manifestations.  Nor does the veteran 
experience limitation of extension, which would be rated 
under DC 5261.  Each VA examination has revealed extension to 
zero degrees (normal extension).  The veteran does, however, 
have degenerative arthritis confirmed by x-ray and limitation 
of flexion.  Therefore, his knee disability is most 
appropriately rated under DC 5010 and DC 5260, respectively.  

Under DC 5260, the rating criteria state that the maximum 
rating of 30 percent is assigned when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, DC 5260.  In this case, the 
veteran is already receiving the maximum rating.  In order 
for the veteran to receive a higher rating under a different 
code, the medical evidence would need to demonstrate 
ankylosis of the joint (e.g., his knee fixed in place) or 
nonunion of his tibia and fibula.  This is simply not the 
case here.

DC 5010 provides ratings for traumatic arthritis in a joint 
and directs that the rating is based on the presence or 
absence of limitation of motion of the affected joint.  
Because this is the same measure by which DC 5260 is rated, a 
separate rating based on arthritis in this case is 
prohibited.  To grant such a separate evaluation would 
violate the regulation against pyramiding, which states that 
the evaluation of the same manifestations under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

Alternatively, DC 5010 indicates that if the limitation of 
motion is noncompensable, a rating of 10 percent is 
applicable for each major joint.  In this case, range of 
motion testing performed on VA examinations and consultations 
in July 2002, February 2004, May 2005, and January 2006, as 
well as on private evaluation in October 2003, all confirm 
flexion to between 90 degrees and 140 degrees.  This would be 
noncompensable under the codes for limitation of motion of 
the knee (DC 5260 and DC 5261).  However, because only one 
joint is involved in this case, the veteran's left knee, a 10 
percent evaluation would result.  Because this is less than 
the evaluation the veteran currently receives, rating his 
disability under DC 5010 is not favorable.  

The preponderance of the evidence is against the veteran's 
claim for an increase; therefore, the benefit of the doubt 
provision does not apply.  An evaluation greater than 30 
percent is not warranted.


ORDER

An evaluation for the veteran's left knee disability in 
excess of 30 percent is denied.


REMAND

Referable to the veteran's right knee disability, he 
underwent surgery at a private facility in Union City in 
April 2005.  The Board specifically requested in its 
September 2005 remand that the treatment records from this 
surgery be associated with the claims file.  While other 
private treatment records were secured, they date only to 
February 2004.  These surgical records must be obtained.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain surgical treatment records from 
the private facility in Union City at 
which the veteran underwent right knee 
surgery in April 2005.  

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


